 A. L. FRENCH CO.627WE WILLoffer to all strikers,upon their application,reinstatement to theirformer or substantially equivalent positions,without prejudice to their seniorityor other rights and privileges,dismissing if necessary any employees hired afterFebruary 18, 1963, to replace these employees,and we will make each em-ployee whole for any loss of pay suffered by him as a result of our failure toreinstate him within 5 days after his application.SOUTHERN TRANSPORT, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the strikers above referred to if presently servingin the Armed Forces of the United States of their right to full reinstatement upontheir application in accordance with the Selective Service Act and the UniversalMilitary Training and Service Act of 1948, as amended,after discharge from theArmed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 746 Fed-eral Office Building, 167 North Main Street,Memphis, Tennessee,Telephone No.534-3161,if they have any questions concerning this notice or compliance withits provisions.Action Wholesale,Inc. d/b/a A. L.French Co.andInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Local959.Case No. 19-CA1-2553.Decem-ber 36, 1963DECISION AND ORDEROn June 19, 1963, Trial Examiner George L. Powell issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.He also found that the Respondent had not engagedin certain other alleged unfair labor practices and recommended dis-missal of those allegations of the complaint.Thereafter, the Re-spondent filed exceptions to the Intermediate Report.The GeneralCounsel filed exceptions to the Intermediate Report and a supportingbrief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in this case, including the ex-ceptions and brief, and hereby adopts the findings, conclusions,145 NLRB No. 61. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDand recommendations of the Trial Examiner with the followingmodification :The Trial Examiner found that the Respondent violated Section8(a) (3) of the Act by discharging employees Storck and Todd andby causing employee Roseta to leave the Respondent's employment"as if [it] had in fact discharged her."While we agree with theTrial Examiner's findings as to Storck and Todd, we disagree withhis finding as to Roseta.The record shows that at the time Rojcewicz, owner of the Re-spondent company, discharged employee Storck, Roseta, who waspresent, immediately requested that her check be made out also.Shetestified that she resented the arbitrary manner in which Storck hadbeen discharged, and explained further, "I was frightened and Ithought possibly this could happen to me and I wished to leave thepremises before it happened to me."However, Roseta's privatethoughts and feelings, standing alone, do not provide a sufficient basisto support the Trial Examiner's finding of unlawful discriminationas to her.The record contains no suggestion that Respondent dis-criminatorily altered Roseta's conditions of employment or otherwiseengaged in conduct of a kind calculated toforceher to quit.Evenif she might have had reason to speculate that she too might soon bedischarged, her voluntary decision "to beat the gun" is insufficientto impose liability on Respondent.Her action was no less voluntarybecause of Roj cewicz's failure to resist or protest it.Under all thecircumstances, we cannot say that Respondent "caused" Roseta toquit, or that her voluntary quitting, though acquiesced in by Respond-ent, was tantamount to a constructive discharge violative of Section8(a) (3) of the Act.'ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer with the following addition and modifications :1.The Recommended Order is hereby amended by substituting forthe first paragraph therein, the following paragraph:Upon the entire record in this case, and pursuant to ;Section10 (c) of the National Labor Relations Act, as amended, the1Member Fanning agrees with the Trial Examiner's ultimate conclusion that Respond-ent'streatmentof Roseta was unlawful and that she, as well as Storck and Todd, is en-titled to reinstatement with backpay.Unlike theTrialExaminer,however,MemberFanning would find that, when Respondent summarily discharged Storek because of herunion membership in the presence of Roseta, another known union adherent,it therebycoerced Roseta into abandoning her employmentrather thanbeing subjected to like treat-ment by Respondent.In his opinion, this conduct restrained and coerced Roseta in theexercise of her rights under Section7 of the Actto join,support, and assist the Union,was violative of Section 8(a) (1), and warrants the award of backpay to her withreinstatement. A. L. FRENCH CO.629National Labor Relations Board hereby orders that Respondent,its officers,agents, successors,and assigns, shall:2.Omit the name Norma Roseta from paragraph 2(a).'3.Add the followingparagraphto the Recommended Order:(b)Respondent shall, upon request, bargain collectively withLocal 959, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,as the exclusive repre-sentative of all office,warehouse,and delivery employees of theRespondent at its Anchorage,Alaska, office and warehouse, ex-cluding guards and supervisors as defined in the Act,and, if anunderstanding is reached,embody such understanding in a signedwritten agreement.4.Paragraphs 2(b), 2(c), and 2(d) are renumbered 2(c), 2(d),and 2(e)respectively.2The notice is amended to omit the name of Noima Roseta from the fourth paragraph,and to deletefromthe fifth paragraph the words"or any other labor organization of ouremployees,in the following unit of employees"and substitute therefor the words "as theexclusive representative of our employees in the following unit."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed December 18, 1962, amended February 1, 1963, by Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, Local 959, herein called the Union, a complaint was issued on February 5,1963, and amended on March 21, 1963. The complaint as amended, alleged thatRespondent,ActionWholesale Company, Inc., d/b/a A. L. French Co., hereincalled Respondent, discriminatorily discharged two of its employees in December1962, caused one employee to quit her employment on December 11, 1962, unlaw-fully interrogated its employees concerning their union membership, activities, anddesires, threatened to sell its business, bargained directly with its employees insteadof with the exclusive representative of a majority of the employees and since Novem-ber 24, 1962, refused and continues to refuse to bargain with the Union as theexclusive collective-bargaining representatives of the employees, thereby violatingSection 8(a)(1), (3), and (5) of the National Labor Relations Act'The Re-spondent's answer, as amended, denies the commission of any of the unfair laborpractices alleged.A hearing was held before Trial Examiner George L. Powell at Anchorage, Alaska,on March 21 and 22, 1963. All parties waived oral argument at the conclusionof the hearingBoth counsel for Respondent and counsel for General Counselfiled briefs which have been carefully considered.Upon the entire record 2 in the case and from my observation of the witnesses,Imake the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent, an Alaska corporation, maintains an office and place of businessin Anchorage, Alaska, where it is engaged in selling candy, cigarettes, and like items,atwholesaleDuring its last calendar or fiscal year, the Respondent purchasedgoods or services directly from outside the State of Alaska of a value exceeding129 U S C Sec.151et seq2The General Counsel, in his brief, moved to correct the official transcilpt in certain par-ticularsNot hearing objections from Respondent and because the requested correctionaccords with my notes taken at the hearing, the motion is granted and the correctionsare noted 630DECISIONS OF NATIONAL LABOR RELATIONS BOARD$50,000.I find that at all times material herein, Respondent has been engaged incommerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen, and Helpersof America, Local 959, is a labor organization within the meaning of Section 2(5)of the Act.3III.THE ALLEGED UNFAIR LABOR PRACTICESIssues:Whether Respondent interrogated its employees concerning their unionactivities and threatened to sell its business in reprisal therefor in violation of Sec-tion 8(a)(1) of the Act; whether Respondent discharged employees Edith Storckand Frank Todd because of their union activities in violation of Section 8(a)(3)of the Act; whether Respondent caused Norma Roseta to quit in violation of Sec-tion 8(a)(3) of the Act;4 and whether Respondent violated Section 8(a)(5) of theAct by refusing to bargain in good faith with the majority representative in anappropriate unit, and by bargaining directly with an employee.BackgroundPeter Rojcewicz bought the A. L. French Co. in December 1961, operated itfor awhile as a proprietorship, and then incorporated it.The business continuedand is continuing substantially the same as it was under the former owner.FromNovember 20, 1962, to December 11, 1962, the pertinent period of time, Respondenthad a manager, Myron Center; a salesman, Howard Thompson; a deliveryman;officeworkers,Mrs. Edith Storck 5 and Mrs. Norma Roseta; and a warehouseman,Frank Todd.In the first half of November 1962,6 Roseta secured authorization cards from theUnion, signed one, and gave one each to Storck and Todd for them to sign. They allsigned and Storck gave them to the union organizer, Robert Erickson.7 The Unionwrote a letter to Respondent on November 20 notifying it that a majority of itsemployees had authorized the Union to be their bargaining agent, and requestedbargaining.The Respondent has never replied and no bargaining meeting withthe Union has ever been held.8Was Myron Center a Supervisor?Myron Center's title was manager.He admitted on cross-examination that hewrote letters for Respondent as "Manager." 9He admitted talking to Storck askingher to return to work for Respondent,10 admitted recommending her to Rojcewicz,and admitted that his recommendation was followed in her hire.Roseta crediblytestified she first talked about a job to Salesman Thompson who referred her toCenter for interview who in turn interviewed her and hired her.Center testifiedthat he "coordinated" the work of Storck and Roseta, determined the stock for sale,and worked out orders.He admitted that former employee Haag, who came towork late one day, said to him, "I don't know why you're so damn mad at me for beinglate."Further he admitted that Todd came to him for permission to go to thedoctor and that permission was granted after he and Rojcewicz "talked it over."g This is based upon uncontradieted evidence adduced at the trial4The complaint alleged alternatively that Roseta was a protest striker, hence an unfairlabor practice striker5 She became manager around November 26, 19628All dates are in 1962 unless otherwise noted.7According to Storck's credited testimony, after she could not get a definite answerfrom the manager, Center, as to whether November 11 Is a holiday, she, Roseta,and Todddecided to go to the Union and join up with itRoseta agreed to get the authorizationcards and Storck agreed to deliver them signed, to the Union.Roseta credibly testifiedthe three of them talked over the problem and she agreed to get the cards8 The above facts are taken from admissions of Respondent, stipulations of the parties,and credited testimony of Roseta and Todd.9He testified that much of his correspondence was handwrittenand in it he did not usethe term "Manager."10 Storck credibly testified that she had worked for A. L. French Co before it was pur-chased by Rojcewicz.When she left it in January 1960, her position was taken byMargaret Gagnon. In July 1962, at the request of Center, she worked during Gagnon'svacation and when the latter left she took the job on a permanent basis, at the request ofCenter, beginning September 4 A. L. FRENCH CO.631He testified that he was paid hourly since first hired but on cross-examination he atfirst did not know his hourly rate of pay, finally stating he "believed" it to be $4 perhour.Rojcewicz testified that Center was paid a "guaranteed" $800 per month,one-half being paid twice a month. Storck and Gagnon testified that they, respec-tively, when working, made out Center's paychecks and it was never computed on anhourly basis but was based on $800 a month and was "split down the middle" and paidtwice a month.Rojcewicz admitted instructing Center that all freight should be checked in.Todd's job was to check the freight.Rojcewicz instructed Center after he, Rojcewicz,found that Todd had not checked in certain freight from Garrison Fast Freightand found that there was a shortage in it.Haag must have considered Center his supervisor because he said to him, "I don'tknow why you're so damn mad at me for being late." A fellow employee, unlikea supervisor, ordinarily does not get "so damn mad" at another employee for beinglate.Here, Haag, according to Center's own testimony, was concerned about the ex-tent to which Center was "mad" at his tardiness and not concerned with the fact thatCenter was "mad."Both Storck and Roseta were hired by Center, and Center at one time gave Toddpermission to go to the doctor. It is significant that Todd would come to him in thefirst place.As to the freight incident, it is significant that Rojcewicz went to Center afterfinding out that Todd was not checking in the freight, and told Center he did notwant any freight without first checking it.Checking in freight was Todd's job, notCenter's.Hence, this appears to be instructions as to company policy directed toone who had authority to see it was carried out.Finally, the credible testimony is that Center was salaried and not an hourly ratedemployee.While this alone may not be dispositive of the supervisory issue it none-theless weighs in that balance on the side of the supervisor.I find from the above testimony that Center was a supervisor within the meaningof the Act.He had authority, in the interest of Respondent, to hire or disciplineother employees, or responsibly to direct them or effectively to recommend suchaction, and the exercise of such authority was not of a merely routine or clericalnature, but required the use of independent judgmentI do not credit his denialsof these powers.As I have concluded that Center is a supervisor, there remain but five nonsuper-visory employees working for Respondent.As three of them had signed cardsauthorizing the Union to represent them (the two ladies and Todd) a majority ofthe employees had selected the Union as their bargaining agent.But an essentialelement in an allegation of a refusal to bargain is the establishment of an ap-propriate unit.The UnitThe unit set out in the complaint as a unit appropriate for the purpose of col-lective bargaining within the meaning of Section 9 (b) of the Act isAll office, warehouse, and delivery employees of the Respondent at its Anchor-age, Alaska, office and warehouse, excluding guards and supervisors as definedin the Act.The Act itself states (Section 9(b)) that (the Board shall decide) an appropriateunit "shall be the employer unit ... plant unit, or subdivision thereof."As theabove unit, in the instant case, covers all of Respondent's nonsupervisory employees,itobviously is an appropriate unit either as an "employer unit" or a "plant unit"and I so find.Now, as I have found above, three out of these five employees selectedthe Union as their bargaining agent,ii and it represented a majority of the employees.Rojcewicz admitted never questioning the unit when he received the Union's letterdated November 20 requesting bargaining.The UnionUncontradicted and credible evidence was adduced through Robert M. Erickson,Western Conference organizer of the Union, that the purpose of the Union was torepresent employees, that it dealt with employees concerning grievances, rates ofpay, and conditions of work, and that it admits employees into membership. In There was evidence that these three employees were not interested in having the Unionrepresent them once they had secured certain benefits and promises from Respondent, butthere was no evidence of revocation of the authorization cards, and in this case this isthe evidence necessary to disprove majority representation by the Union. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind the Union to be a labor organization within the meaning of Section 2(5)>of the Act.The 8(a)(1) AllegationsThe complaint alleges that Respondent through Center and Rojcewicz at certainspecified times "interrogated its employees concerning their union membership,activities, and desires," and by so doing violated Section 7 of the Act.I find no persuasive evidence that Center ever did the alleged acts and will recom-mend the complaint as to him be dismissed.However, according to the credited testimony of Roseta, Storck, and Todd, andby admissions of Rojcewicz, the following is a pertinent summary of what tookplace at Respondent's place of business on Saturday, November 24, and thereafter.This was the day on which Rojcewicz received the letter, dated November 20, fromthe Union telling him that a majority of the employees had authorized it to bargainfor them.He came into the office where Center and Storck were working 12 andasked Center if he knew anything about the letter.Center knew nothing about itThen Rojcewicz asked Storck if she knew anything about the letter. She replied,"Yes," and told him the action of the employees was brought on by his firingemployee Haag.13According to Storck's credited testimony, Rojcewicz then gotupset and said, "Nobody was going to tell him how to run his business," and "thatends the profit sharing plan."That ended this incident.Then Rojcewicz went tothe warehouse and asked Todd if he had signed a union card, to which Todd replied,"I'm afraid I did."Rojcewicz never threatened him but did say the profit-sharingplan would not be put into effect.Later that same Saturday, November 24, Storck telephoned Roseta and told herRojcewicz had received the letter from the Union and related to her what hadhappened.Then, according to Roseta's credited testimony, Roseta met with HowardThompson, the Respondent's salesman, about 3 o'clock in the afternoon at theRoaring 20's-a bar where her husband was the bartender. She discussed the em-ployees' grievances 14 with Thompson, among which was that she would not remainat the job if Center remained the manager.Thompson, a witness for Respondent,credibly testified that he met her and asked her why they had "signed up" with theUnion. She told him she just could not get any satisfaction from Center.He sug-gested she talk to Rojcewicz and listened to her for some 2 hours going through thecomplaints she, Storck, and Todd had, including the "Haag" affair.He admittedthat she told him the complaints, as she previously had testified.He also testifiedthat she told him she really did not want to join the Union but only wanted to usethe Union as a lever to get their demandsThe following day Thompson telephoned Roseta, reporting that he had spentsome time talking with Rojcewicz, who was concerned about their eagerness to jointheUnion and wanted to know their grievances.Thompson was to arrange ameeting between Storck and Rojcewicz to discuss the grievances.He also reportedto her that Storck would be named the manager.Roseta then reported the Thomp-son conversation to Storck and then to Todd.Thompson credibly testified that on the following Monday (November 26) morn-ing at 8 o'clock he met with Roseta, Storck, and Todd 15 for 15 minutes, duringwhich time a list of things the employees wanted was prepared to be presented toRojcewicz with Storck to be the representative to talk to him.He testified thatStorck promised to write a letter to the Union withdrawing her authorization.On the list of things the employees wanted were such things as vacations, legalholidays, and sick leaveAccording to Storck's credited testimony she then wentover each demand with Rojcewicz in his office and he agreed to every one.Addi-12Roseta was not working that SaturdayShe and Storck earlier had arranged withRespondent whereby they would take turns working all day Saturdays rather than eachworking one-half day every Saturday13Haag is not involved in the case except that his leaving triggered Roseta, Storck, andTodd into signing the union authorizational cards14Her testimony on this point followsA Mr Thompson told me that he had spent a good part of the afternoon talkingtoMr Rojcewizc [sic] in regard to our contacting the Teamsters UnionAnd heasked me what our grievances were and what brought it about. I explained in detailwhat our grievances were with the idea that these grievances would be related to,Mr.Rojcewizc [sic].He told me lie would tell Mr Rojcewizc [sic] what our griev-ances were.15He said Roseta had requested the meeting,but also testified that Rojcewicz had sug-gested the meeting toget theplans of the employees A. L. FRENCH CO.633tionally he said, "You also heard that I give Christmas bonuses?"He gave herthe insurance plans he had been working on to read and get her agreement. Sheagreed to talk to Roseta and Todd and"see if they were in agreement with all this"and to let him know later in the day. She then reported back to Rojcewicz thatRoseta and Todd were in agreement.She then told him that since he was givingthem all they wanted they no longer needed the Union.To this, she said, "heseemed real pleased."Rojcewicz admitted talking to Storck,but at her request.When Storck left the meeting with Rojcewicz she met with Roseta and Todd in thewarehouse.There she told them that Rojcewicz had agreed that they should haveat least 1 week's vacation and seven legal holidays and Storck would be the managerinstead of Center.Also that he had remarked about a profit-sharing plan, apension plan,and a bonus.Roseta then told Storck that she was very satisfied and saw no purpose in joiningthe Union if Rojcewicz would give the same benefits without the Union.Todd toldthe ladies that he would go along with them and not join the Union since they weresatisfied with Rojcewicz'promises. 16After lunch the day Storck met with Rojcewicz,he, Rojcewicz,came in to wherethe ladies were working and said to Storck that he was going to sell the business.She asked him why and he replied that his head accountant had told him he"couldn't possibly operate the business with the unioninvolved "Both ladies thentold him they had no intention of joining the Union as they were satisfied with theconditions that he had offered them.He replied that the Union would get inanyway.Todd credibly testified that Rojcewicz came into the warehouse the followingWednesday or Thursday,where he was working and told him,.you peopleare asking too much,I can'tmeet your demands" and that if the shop went unionhe would have to sell as he cannot meet demands.Todd told him.they were notgoing union.Storck credibly testified that 2 or 3 days after the three employees had toldRojcewicz they did not need a union,he told her that if she went to the Union towithdraw they would blackball her.He said this would be bad for Todd, a "wageearner," and that the correct answer was to hold an election.She then told him togo ahead and have an election and they would vote it downAs to plans for an election,Rojcewicz testified that he telephoned the Board'sRegional Office, told the Region his problem, and was promised some forms for anelection, but that nothing further happened.He never received anything from theRegional Office nor did he follow up on his request.I need make no finding as towhat actually took place nor if fault there be, whose it was. I only note that nothinghappened for about 2 weeks when on December 11, 1962, Storck and Todd weredischarged and Roseta quit.As to the contemplated sale of the business,Respondent put on witnesses whocredibly testified they had talked with Rojcewicz about buying when he told them hewas thinking of selling, with these talks being held in the spring of 1962, and as lateas September 1962No sale has been madeAs to fringe benefits, Respondent'saccountant credibly testified that action wastaken, after December 1961,to inaugurate a profit-sharing plan, an insurance plan,and a hospitalization plan, and that when Resoondent was incornorated in June,pension plans and hospital plans were discussed.Then as late as October or earlyNovember 1962, Rojcewicz brought him some insurance proposals for analysis.None of these plans were put into effect before the critical date of December 11,1962.Conclusions as to the 8(a)(1) ViolationsRojcewicz did, on November 24, ask Storck if she knew anything about the Union'sletter of November 20 in which he had learned for the first time of the union ac-tivities of Roseta,Storck, and Todd.She replied and told him she did and whythe action was takenHe then went to the warehouse and asked a similar questionof Todd.He was given an answer similar to that of Storck.In both instances hesaid, "That ends the profit-sharing plan"or words to that effectUnder certain safeguards not present in this case.an employer havinI doubt of aUnion's majority may question them 17 But when he asked them about their union16Roseta testified that when she was first hired she talked over fringe benefits such asvacations and holidays with Center,but he told her there was nothing current pendingchanges in the corporate setup,but that they would happenBut she was not aware ofanything being done until after the Union sent the letter of November 2017Blue Flash Express,Inc,109 NLRB 591 634DECISIONSOF NATIONALLABOR RELATIONS BOARDactivity concluding with a reference to the fact that some benefit would be lost, eventhough it had never been mentioned up to that time, he undoubtedly is interferingwith the rights his employees have to join or not join a union, or to engage in or notengage in concerted activities 18And, indeed, by signifying they were losing abenefit, albeit one not yet in effect, he undoubtedly coerced his employees.Theseactions violated Section 8 (a) (1) of the Act and I will recommend the Respondentcease and desist from them and similar actions.In addition I can arrive at no conclusion under these facts other than thatRojcewicz further interfered with his employees' union activities by starting a chainof events beginning with Thompson's first meeting with Roseta at the Roaring 20'sand the plan to have one person, Storck, come to him with the grievances of hisemployees.Even if he originally never asked Thompson to act as a go-between, hedid participate in the plan and this is sufficient to hold he was interfering with hisemployees' rights as given them by the Act. I add at this point that the Act doesnot require an employer to "love" or even to "like" a union.Neither is there aviolation of the Act when an employer "dislikes" or "hates" unions.These strongfeelings are not illegal but they may explain actions of employers.Here, there isdirect evidence of asking an employee, under circumstances tending to interferewith his statutory rights, what he knows about a union and then telling him of aloss of a benefit he may have later had he not taken the union action be admittedtaking.The ruling of the courts and the Board are that "interrogations," "inter-ference," and "coercion" are legal conclusions to be drawn from the facts, and thatthe question of whether or not an employee in fact felt coerced is irrelevant.Therewas "interference" here.In conclusion, then, Respondent did violate Section 8(a)(1) of the Act by theabove actionsAlso the Employer's statement that he would have to sell his business becausehe could not meet the employees' demands or the Union's demands (it makes nodifference which) violates Section 8(a)(1) of the Act.An employee is coercedby presenting him with another practical problem brought about because he wasonly exercising his lawful rights under the Act.The employer has no legal rightthus to thrust on an employee a problem of who his next boss, if any, will be eventhough in a given case the employee is very capable of solving it and may welcomethe challenge to his problem-solving capacity.Further, the Employer here violated Section 8(a) (1) of the Act by injecting himselfinto the private rights of his employees by discussing with them the consequences ofseeking to withdraw from the Union, i.e., a possible "blackball," and suggestingthe answer to be an election-knowing at the time and told by the employee that theUnion would lose the election because he now had satisfied the employees who hadauthorized the Union to represent them and they would vote "No Union." Thisis the rankest kind of interference, being in the nature of a contrivance to avoid hisresponsibilities under the law.(See:Reserve Supply Corporation of L.1., Inc. v.N.L.R.B.,317 F. 2d 785 (C.A. 2) enfg. 140 NLRB 330.Thus it is seen that in the law of this vital and dynamic business of labor relations,an employer can violate the Act even if his actions might have been prompted with asincere regard for the livelihood and wellbeing of his employees.The 8(a) (3) Allegations as to Storck and ToddTuesday, December 11, about 3 o'clock in the afternoon, Rojcewicz came intothe office where Storck and Roseta were working and loudly said to the former,"Get out!Get out!Write your check and get out of here " She replied, "Pete,IsSections 7 and 8 provide*RIGHTS OF EMPLOYEESSEC. 7 Employees shall have the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and shall also have the right to refrainfrom any or all of such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a condition of em-ployment as authorizedin section 8(a) (3)UNFAIR LABOR PRACTICESSEC 8. (a) It shall be an unfair labor practice for an employer-(1) to interfere with, restrain, or coerce employees in the exercise of therights guaranteed in section 7 ; A. L. FRENCH CO.635what are you talking about?"He told her that she had been giving out confidentialinformation to one of his competitors and he did not want to discuss it any more andfor her to make out the check and get out.Roseta, "frightened" by the appearance of Rojcewicz, asked Storck to make out hercheck too.When asked at the hearing why she did this, she replied that she thoughtRojcewicz would also fire her and she wished to leave before that happened.After Storck had made out both checks, Rojcewicz walked back into the room.He looked at Roseta's check for a moment and then saying, "So long as I have nooffice force I might as well clean house," he went out and called to Todd telling him,.I had no office help and therefore we couldn't make up any orders and Iwouldn't be needing him."None of the three have been offered reinstatement.The above facts are largely uncontroverted and come from the testimony ofRojcewicz, Roseta, Storck, and Todd.Respondent's PositionRojcewicz testified that he was talking to Knott, a competitor operating FrigidFruit & Produce, and quoted him an incorrect price for one of his articles.Knottcorrected him by quoting Respondent's correct price.Knott was asked how he knewit and replied that his wife had told him through a leak from Storck.Knott testifiedthis did not happen morethanonce.Rojcewicz immediately went back and firedStorck as set out above.Mrs. Knott also testified. She said she was concerned about the loyalty of bothStorck and her employee Margaret Gagnon.Her testimony is:A. I really don't know anything except my bookkeeper was involved withanother bookkeeper that was stirring up trouble, and I didn't want to getinvolved, and I think competition can be done on a friendly basis withouthaving leaks in the company.TRIAL EXAMINER: Did you hear any leaks?The WITNESS: I didn't encourage it. I am too busy running that businessand whenever anything started, I would try to avoid it.TRIAL EXAMINER: But you never heard of any leaks?The WITNESS: Well, I knew what A. L. French was charging for their stuff.TRIAL EXAMINER: How did you hear that?The WITNESS: Through Mrs. Gagnon.TRIAL EXAMINER: She told you that?The WITNESS: Yes.Mrs. Knott's testimony, as quoted above, was that she knew Respondent's pricesthrough her bookkeeper, Gagnon.However, she would not testify that there wasa leak from Respondent although pointedly asked this question by the Trial Examiner.Her most illuminating observation was, "I really don't know anything except mybookkeeper was involved with another bookkeeper that was stirring up trouble, andI didn't want to get involved."Then she added a general observation "and I thinkcompetition can be done on a friendly basis without having leaks in the company."Her bookkeeper "was involved with another bookkeeper that was stirring up trouble."The only "trouble" was the Union which Storck had helped bring in and the grievanceswhich she brought up with Rojcewicz. This appeared to be more important than thegeneral statement about friendly competition without leaks.Mrs. Storck and Mrs. Gagnon did have lunch together occasionally.They hadknown each other for years.Gagnon took Storck's place at the A. L. French Co. inJanuary 1960. Storck relieved her during the July 1962 vacation period, and finally,when Gagnon left to work for Frigid Fruit & Produce, Storck came back to A. L.French Co. as a full-time employee on September 4, 1962. Both Gagnon, as ofSeptember, and Storck knew Respondent's prices. Storck denied disclosing confi-dential information.Analysis of the 8(a)(3)Under the Act,19 an employer may fire an employee for any reason whatsoeverand no one may substitute his judgment as to the severity of the punishment for that19The Act provides.SEC. 8 (a) It shall be an unfair labor practice for an employer-sssns(3) by discrimination In regard to hire or tenure of employment or any term orcondition of employment to encourage or discourage membership in any labororganization. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the employer.20But theAct makes it an unfair labor practice under Section8(a)(3) if an employee is discharged because he engaged in union activity. Sucha discharge would discriminateagainst anemployee and the discharge would dis-courage other employees from engaging in such activity.As the Act gave employeesrights toengage in unionactivity, obviously these rights cannot be enjoyed if em-ployers fire those so engaged.This is simple.The hard partlies indeterminingthe real reason why a given employee is fired.Rojcewicz said he discharged Storck because she gave out confidential informationon his prices to a competitor.He found this out when he himself was quoting pricesto the competitor.He was told the leak was from Storck through Gagnon, who heknew was familiar with his prices.Why then was he so angry and wished to firethis employee whom he had elevated to manager only 2 weeks before and who wasthoroughly familiar with his business and with the business before he bought it?Whydid not he check with Storck to get her side of the story?Of course this would notbe expected were he an impulsive, head-strong person.But there was no evidenceof this.He impressed me as a conservative businessman.Hence his actions aresuspicious because they are so out of character.This thing Storck was alleged tohave done was the very thing he was doing when it came to his attention.Storck's discharge certainly points to her union activity.She was the one whohad told him what the November 20 letter was about and she was the one who hadmet with him as the representative of the employees over the list of grievances onNovember 26. She had even told him they would vote out the Union in an election.But an interestingthing about an electionis that anemployer may not have oneunless he has reason to doubt the majority representation of the Union.Rojcewiczat no time doubted thisHe knew the three-mentioned employes had in fact signedunion authorization cardsSo he knew a majority wanted the Union.Hence hecould not have had an election.This may have accounted for the fact that he madeno further effort to hold an election after November 27, the date he allegedly tele-phoned the Board's Regional Office.His 8(a)(1) activities set out above show he was desirous of getting rid of theUnion.He gave in to all of the employees' grievances in an effort to cause themto leave the Union.They even told him they would not push for a union and weresatisfied after they got their demands.Neither he nor they, apparently, knew aunion authorization could not be revoked (for the purpose of causing a loss inmajority status)when the revocation resulted from undermining tactics of theEmployerMore of this will be developed later under Section 8(a)(5)It appears to me that the reason given for discharging Storck was a pretext withthe real reason being her union activitiesThis is based on the fact that the givenreason, under the circumstances. is inherently incredible.This incredible reasoncoupled with Rojcewicz' knowledge of Storck's union activities, plus his efforts toundermine the majority status of the Union, and his interference and coercive tacticsdiscussed above, lead to the sound inference that he discharged her for union activitiesin violation of Section 8(a) (3) and I so find.The case of Roseta, at first blush, looks like a "quit " But why did she quit andwhy didn't Rojcewicz talk to her?Rojcewicz never said a thing to her. Picture asound, practical businessman quitely losing his whole office force and going out ofbusiness.It is incredible.Why should he speak up, however, if this were exactlywhat he wished? It is not necessary that it be established that he knew or had reasonto know that a discharge of Storck would cause Roseta to quit although there is someevidence which would lead to that conclusion.The reason why the three employeessigned the union cards was because of the recent "Haag discharge" and Rojcewiczwas told this.There is no question but what this discharge of Storck, being asarbitrary as it was, did frighten Roseta into quitting. She quit before she would bedischarged.Hence Rojcewicz, having put into action this chain of events, causedher to leave the Respondent as if he had in fact discharged her.Accordingly thisalso violates Section 8(a)(3)Todd's case tends to prove that of Roseta.Rojcewicz went right out and "cleanedhouse "He fired Todd giving as the reason that he did not need a warehousemanwith no office help.But he did not fire Center, nor his salesman, Thompson, whocould not sell without an office force to back him up.Nor did he fire the deliverymanwho had neither an office force nor a warehouse to give him anything to deliverThe discharge reason for Todd, when analyzed. is not reasonable nor credible.Theinference that he was fired for his known union activities is most compelling and Ifind he to was discharged in violation of Section 8(a)(3) of the Act.20N L. I? B v T. A McGahey,et al d/b/a Columbus Marble Works,233 F 2d 406, 413(C A 5). See alsoN L.R B v Hudson Pulp & Paper Corporation,273 F. 2d 660, 666(CA 5) A. L. FRENCH CO.637The 8(a)(5) AllegationsRespondent was notified by letter dated November 20 that the Union representeda majority of his employees and wished to bargain.At the time he received theletter he was told by both Storck and Todd that they and Roseta had so authorizedthe Union.Thus the Union did in fact represent a majority of all his nonsupervisoryemployees, a fact which he never questioned. But he never replied to the letter.Hestipulated that he made no effort to even answer the letter. But under the law, anemployer must meet and bargain in good faith with the majority representative ofhis employees in an appropriate unit.By not doing so he violates Section 8(a)(5)of the Act 21 There was no questioning of the unit, which was found above to beappropriate.Likewise, an employer who makes unilateral changes in the terms and conditionsof employment of his employees without first bargaining with the majority repre-sentative violates Section 8(a)(5) of the Act.Respondent agreed to the grievancesof the employees on November 26 which up to that time were not known conditionsof employment, and hence, without bargaining with the Union, he "unilaterally"put them into effectThis, I find, violated Section 8(a) (5) of the Act.Further for an employer to bargain with an individual over terms and conditionsof employment when there was in existence a majority representative is also a refusalto bargain in good faith within the meaning of Section 8(a) (5) of the Act 22Notonly did Respondent meet and bargain with Storck, but he had even suggested thatshe meet with him as the representative of the employees.This is a flagrant by-passing of the majority representative which violates Section 8(a) (5) and I so find.Likewise Respondent's threats to sell should a union be the majority agent inducedthe employees to promise to revoke their authorizations.He is responsible for thisbecause he started it all by his threat to sell.This is a deliberate undermining ofthe majority representative and violates Section 8(a) (5) of the Act because it is notpossible to bargain in good faith with the agent of the employees while at the sametime attempting to destroy the agent.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8(a)(1) and (3) of the Act, I shall recommend below that it cease anddesist therefrom and take certain affirmative action designed to effectuate the policiesof the Act.The Respondent's unfair labor practices strike at the heart of the rights guaranteedemployees by Section 7 of the Act.23The rights involved are closely related toother rights guaranteed by Section 7.The Company's independent violations ofSection 8 (a) (1) evince a general hostility to the right of employees to engage inlegitimate concerted activities 24 and because of the nature of the unfair laborpractices found, there is reasonable ground to believe that Respondent will infringeupon such other rights in the future unless appropriately restrained.Therefore, inorder to make effective the interdependent guarantees of Section 7, I shall recom-mend an order below which will have the effect of requiring the Respondent to refrainin the future from abridging any of the rights guaranteed employees by Section 7.254 The Act provides:Sec. 8 (a) It shall be an unfair labor practice for an employer-t(5) to refuse to bargain collectively with the representatives of his employees,subject to the provisions of section 9(a)22 SeeRockwell Manufacturing Company,Kearney Division,142 NLRB 741.22N.L R B v Entwistle Mfg.Co, 120 F 2d 532 (C A 4)24Rockwell Manufacturing Company, Kearney Division,142 NLRB 74125May Department Stores v. N.L R.B.,326 U.S 376;Bethlehem Steel Company v.NLRB..120 F. 2d 641(CA.DC). 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that Respondent has discriminatorily discharged and refused toreinstate Edith Storck and Frank Todd, and has discriminatorily caused the quit ofNorma Roseta and refused to reinstate her, I will recommend that Respondent beordered to offer them immediate and full reinstatement to their former or substan-tially equivalent positions, and make them whole for any loss of earnings they mayhave suffered because of the discrimination against them, by payment to them of asum of money equal to the amount of wages they would have earned from the dateof the discrimination to the date of the offer of reinstatement together with interestthereon at the rate of 6 percent per annum and that the loss of pay and interest becomputed in accordance with the formula and method prescribed by the Board inF.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138NLRB 716, to which the parties hereto are expressly referred.Having found that Respondent has refused to meet and bargain in good faith withthe Union, the majority representative of the employees in an appropriate unit, Iwill order it to do so and reduce to writing any agreement they may reach.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Local 959, is a labor organization within the meaning ofSection 2(5) of the Act.3.By interrogating employees about the letter from the Union, by threateningemployees with loss of benefit, e.g., "that ends the profit-sharing plan," after beingtold by them of the Union, by starting or agreeing to a plan to meet and bargainwith an employee over grievances when there was a majority representative of theemployees, by so meeting and bargaining with an employee over grievances, byholding outpromisesof benefit if the employees would give up the Union, by co-ercively threatening to sell because of the Union, and by interfering with employeesby suggesting how they could eliminate their representative without fear of conse-quences, e.g., "blackball," Respondent interfered with, restrained, and coerced itsemployees in the exercise of their rights guaranteed in Section 7 of the Act, in viola-lation of Section 8(a) (1) of the Act.4.By discharging employees Storck and Todd because of their union activities,and permitting employee Roseta to quit because of her union activities, Respondenthas engaged in unfair labor practices within the meaning of Section 8(a)(3) and(1) of the Act.5.By not making an effort to meet and refusing to bargain in good faith withthemajority representative of his employees in the aforesaid appropriate unit, bymaking unilateral changes in the terms and conditions of employment of his em-ployees without first bargaining with the majority representative of his employees,by bargaining with an individual employee over terms and conditions of employ-ment when there was in existence a majority representative of the employees, byattempting to undermine the majority representative of the employees in the afore-said appropriate unit with threats to sell and inducements to employees to revoketheir union authorizations, Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a) (5) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.7.A preponderance of the evidence does not support allegations in the complaintthat Respondent violated Section 8(a)(1) of the Act except in the respect abovefound.Upon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in the case, I herebyissuethe following:RECOMMENDED ORDERActionWholesale Company, Inc., d/b/a A. L. French Co., its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees about their union activities in a manner constitutinginterference, restraint, or coercion in violation of Section 8 (a) (1) of the Act.(b) Threatening employees with the loss of benefits and the sale of businessbecause of their union activities.(c) Promising benefits to employees if they would give up their union activities.(d) Interfering with the rights of employees by making suggestions as to how theemployees could eliminate the Union. A. L. FRENCH CO.639(e)Discouraging membership in International Brotherhoodof Teamsters, Chauf-feurs,Warehousemen and Helpersof America, Local 959, or any otherlabor organiza-tion of its employees,by dischargingits employees or permitting them to quit as aconsequence of such discharge,because oftheir concertedor union activities, or inany other mannerdiscriminating in regard to their hire or tenure of employmentor any term or conditionof employment.(f)Refusingto meet andbargain withthe majority representative of the employeesin thepreviously describedappropriate unit.(g) In any othermanner interferingwith,restraining,or coercing employees in theexercise of their right to self-organization,to form labororganizations,to join orassist InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America, Local 959, or any other labor organization,to bargain collec-tively throughrepresentativesof their ownchoosing,and to engagein other con-certed activities for the purpose of collective bargaining or other mutual aid orprotection,or to refrain from engaging in such activities.2.Takethe following affirmative actionwhichit is found will effectuate thepolicies ofthe Act:(a)Offer Edith Storck, Frank Todd,and Norma Roseta immediate and fullreinstatement to their former or substantially equivalent positions without prejudiceto all rights and privilegesto whichthey are entitled,and make them whole in themanner setforth abovein the sectionentitled "The Remedy."(b) Preserve until compliance with any order for reinstatement or backpay madeby theBoard is effectuated and, upon request,make available to the said Boardand its agent, for examination and copying,all payroll records, socialsecurity pay-mentrecords, timecards,personnel records and reports, and all other records rela-tive to a determination of the amountof backpaydue, andto the reinstatement andrelated rights providedunder the terms of anysuch order.(c)Post at its place of businessin Anchorage,Alaska, copies of the attachednotice marked "Appendix A." 26 Copiesof said notice,to be furnishedby theRegionalDirector for theNineteenth Region, shall,after beingsigned byRespondent's rep-resentative,be posted by Respondent immediately upon receipt thereof and main-tained byit for 60 consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken byRespondent to insure that said notices are not -altered,defaced, or coveredby any othermaterial.(d)Notify theRegional Director for the Nineteenth Region, in writing,within20 days fromthe receipt of this Intermediate Report,what steps Respondent hastaken to complyherewith 27It is further recommended that the complaint be dismissed insofar as it allegesviolations of Section 8 (a) (1) ofthe Act, except as herein specifically found.zo If this Recommended Order Is adopted by the Board,the words"A Decision andOrder" shall be substituted for the words"The Recommended Order of a Trial Examiner"in the noticeIf the Board's Order is enforced by a decree of a United States Court ofAppeals,the notice will be further amended by the substitution of the words"ADecree ofthe United States Court of Appeals,Enforcing an Order" for the words"A Decision andOrder "If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for the Nineteenth Region, in writing, within10 days from the date of this Order,what steps Respondent has taken to comply herewith "APPENDIX ANOTICE To ALL EMPLOYEESPursuantto theRecommendedOrder of a TrialExaminer of theNational LaborRelations Board, and in order to effectuate the policiesof theLabor ManagementRelationsAct, we herebynotify our employees that:WE WILL NOTinterrogate our employeesabouttheir union activities, northreaten them with loss of benefits should they engage in unionactivities, norpromise benefits to employees to give up their union activities,nor threaten tosellbecauseof the union activitiesof our employees,nor interfere with theunion activities of the employees by suggesting methods whereby they couldeliminate theirmajorityrepresentative without fear of consequences.WE WILL NOTdiscouragemembership in International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America, Local 959, orany other labororganization of our employees by discharging employees because 640DECISIONSOF NATIONALLABOR RELATIONS BOARDof their concerted or union activities, or in any other manner discriminating inregard to their hire or tenure of employment or any term or condition ofemployment.WE WILL NOT in any other manner interfere with, restrain, or coerce employeesin the exercise of their right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection or to refrain from engaging in suchactivities.WE WILL offer immediate and full reinstatement to Edith Storck, Frank Todd,and Norma Roseta, and we will make them whole for any loss they may havesuffered as a result of the discrimination against them.WE WILL, upon request, bargain collectively with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, Local 959,or any other labor organization of our employees, in the following unit ofemployees with respect to rates of pay, wages, hours of work, and other condi-tions of employment and, if an understanding is reached, embody such under-standing in a signed agreement:All office, warehouse, and delivery employees at our Anchorage, Alaska,office and warehouse, excluding guards and supervisors as defined in theAct.All our employees are free to become or remain, or to refrain from becoming orremaining members of the above-named or any other labor organization.ACTION WHOLESALE COMPANY, INC.,D/B/A A. L. FRENCH CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 327 LoganBuilding, 500 Union Street, Seattle,Washington, Telephone No. Mutual 2-3300,Extension 553, if they have any question concerning this notice or compliance withitsprovisions.Hankins Container Company,a Division of The Flintkote Com-panyandSouthern States Regional Council, Region 5,Inter-nationalWoodworkers of America.'CaseNo. 15-CA-p3191.December 26, 1963DECISION AND ORDEROn June 20, 1963, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices sand recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report. Thereafter, the Respondent and the General Counsel1 Southern-States Regional Council, Region 5, is an administrative subdivision of Inter-nationalWoodworkers of America,AFL-CIO, whichis the labor organization involvedherein.145 NLRB No. 62.